CARRIER SERVICE AGREEMENT




This Carrier Service Agreement is entered into on October 24, 2002, between
Fusion Telecommunications International, Inc. a Delaware corporation
("Provider"), having its principal place of business at 420 Lexington Avenue,
Suite 518, New York, NY 10170 and T-Systems USA ("Purchaser"), a ___________
corporation, having its principal office at ____________________.




Recitals:




A.

Provider provides telecommunications services between its location and the
outbound termination points identified on Exhibit A attached hereto and
incorporated herein by this reference, and




B.

Purchaser desires to purchase, upon the terms and conditions set forth in this
Agreement, telecommunications services from Provider.




Agreement:




 

Now, therefore, intending to be legally bound, the parties agree as follows:




1.

Rates, Terms, and Conditions: Provider shall provide telecommunications services
to Purchaser at the rates, terms, and conditions described in Exhibit A, and to
the termination points set forth in Exhibit A. Purchaser acknowledges that the
per minute rates set forth on Exhibit A are preferential rates based on prompt
payment on or before the Due Date. The services to be provided are limited to
those set forth in Exhibit A. Rates listed in Exhibit A or any subsequent rate
sheet are subject to change by Provider with five (5) days written notice to
Purchaser.




2.

Period of Service: This Agreement shall become effective and the parties'
obligations shall commence on the date set forth in Exhibit A of this Agreement
and shall continue for a period of one year (12 months) from such date (the
“Initial Term"). This Agreement will be automatically renewed on a
month-to-month basis after the expiration of the initial term or any subsequent
term. If either party desires to cancel this Agreement upon the expiration of
the current term or any subsequent term, it shall give the other party written
notice of its intent to cancel at least twenty (20) days prior to the expiration
of the current term. This Agreement shall continue and remain in full force and
effect until canceled by either party upon notice as provided herein.




3.

Security: After service commencement, Provider, at its option, may request
additional security if: (a) Purchaser's payment history, financial
circumstances, or credit exposure becomes unacceptable, (b) if Purchaser's
account balance, plus unbilled usage exceeds the amount of any security deposit
or assurance requirement, or (c) in light of Purchaser's actual usage when
compared to projected usage levels upon which an prior security or assurance
requirement was based. Purchaser shall provide the requested additional security
within five business days after request by Provider. In the event that Purchaser
fails to provide the requested security in accordance with this provision,
Provider may suspend service and/or terminate this Agreement without further
notice.




4.

Additional Security Provisions: The dollar value of service available to
Purchaser shall be limited to the dollar amount of the prepayment or security
deposit available to Provider. The amount of any required prepayment, cash
security deposit, or letter of credit is outlined in Exhibit A. Any letter of
credit shall be substantially similar form to Exhibit A to this Agreement and
shall be from a financial institution reasonable acceptable to Provider.




5.

Billing Increments: AII traffic shall be billed with an initial 30 second
minimum increment, followed by 6 second additional increments; (i.e. a minimum
call length of 30 seconds with all additional usage rounded up to the nearest 6
second increment). The sole exception to





this billing arrangement shall be traffic terminating in Mexico, which shall be
billed in full minute increments (i.e. a minimum call length of 60 seconds with
additional usage rounded up to the nearest full minute.)




6.

Billing Period/Payment Schedule: The billing period shall be monthly, commencing
at 12:00:00 a.m., Eastern Standard Time, on Monday and continuing through
11:59:59 p.m. Eastern Standard Time, the following Sunday. Provider shall send
bill to Purchaser for service provided during the preceding billing period (i.e.
the prior seven days), via e-mail or facsimile, by close of business each
Monday. Payment of the undisputed amount shown on the bill is due from purchaser
by 5:00 p.m., Eastern Standard Time, thirty days from receipt of invoice (the
"Due Date"). All payments are to be made by wire transfer per the banking
information detailed in Exhibit B. The charges for services that are not paid by
the Due Date shall be deemed past due. The uncollectability, fraud, or any other
problem that may affect Purchaser in the assessment, appraisal, accounting,
billing, or collecting of debt will never exempt Purchaser from the obligation
of full payment to Provider. Any payment received by Provider after the Due Date
shall be subject to an interest charge on delinquent amounts from the date such
amounts were due at the rate of one and a half percent (1.5%) of the late
payment per month (or, if unlawful, the maximum lawful rate allowable under
applicable law).




7.

Taxes: Purchaser acknowledges and understands that all charges stated in the
Exhibits hereto are computed by Provider exclusive of any applicable use,
excise, gross receipts, sales and privilege taxes, duties, fees or other taxes,
or similar liabilities, including but not limited to universal service or
pursuant to similar regulatory, federal or state laws, whether charged to or
against Purchaser or Provider because of the services furnished to Purchaser
pursuant to this Agreement ("Additional Charges"). Purchaser also acknowledges
and understands that such Additional Charges will be invoiced by Provider only
if Purchaser has not provided Provider with a direct payment permit, sale for
resale exemption certificate, sales tax exemption certificate, or other
applicable exemption certificate and any non-exempt Additional Charges shall be
paid by Purchaser, in addition to all other charges provided for herein.




8.

Billing Disputes: If Purchaser, in good faith, disputes the amount or
appropriateness of a charge included in an invoice; it shall notify Provider in
writing and provide supporting documentation establishing such claim. Such
documentation supporting disputed charges shall include a detailed analysis
showing the difference between the specific invoice amount and Purchaser's
specific asserted amount. A summary of the disputed charges will not be
accepted. Purchaser shall further provide ail information reasonably requested
by Provider including, but not limited to, call detail records (CDRs), to
resolve the dispute. Such notification shall not relieve Purchaser of the
obligation to make all undisputed payments, by the Due Date. Any resolution made
by Provider in favor of Purchaser shall be credited to Purchaser's next invoice.
Failure to contest a charge within thirty (30) calendar days from receipt of an
invoice shall create an irrefutable presumption of the correctness of the
charge.




Upon dispute, the parties agree to use their best efforts to resolve the dispute
in good faith within thirty (30) calendar days of Purchaser's receipt of
invoice. In the event that the parties are unable to resolve the dispute within
this thirty (30) day period, the dispute shall be submitted to arbitration as
otherwise provided for in this Agreement.




9.

Dispute Resolution: In the event of any controversy or claim arising from or
related to this Agreement, its performance or interpretation, the parties, in
good faith, initiaily wil attempt to resolve the dispute among themselves.
Failing such resolution, the dispute will be settled by binding arbitration
conducted in accordance with the commercial Arbitration Rules of the American
Arbitration Association ("AAA Rules"), as amended by this Agreement, and
judgment upon the award rendered by the arbitrator(s) may be entered by any
court with jurisdiction. The location of the arbitration shall be New York, New
York. The cost of the arbitration, including the fees and expenses of the
arbitrator(s), shall be shared equally by the parties, unless the arbitration
award provides otherwise. Each party shall bear the cost of preparing and
presenting





its case. The arbitrator(s) are not empowered to award damages in excess of
compensatory damages, and each party irrevocably waives any damages in excess of
compensatory damages.




10.

Right to Collect Against Funds On Deposit: IF FULL PAYMENT OF UNDISPUTED
AMOUNNTS IS NOT RECEIVED BY PROVIDER WHEN DUE, PROVIDER SHALL HAVE THE RIGHT,
WITH 48 HOUR NOTICE, TO MAKE PAYMENT OUT OF FUNDS ON DEPOSIT. FOR THE PURPOSES
OF THIS AGREEMENT, PAYMENT SHALL NOT BE DEEMED TO BE MADE UNTIL FUNDS HAVE
CLEARED INTO PROVIDER'S ACCOUNT.




11.

Service Interconnections:




11.1

Interconnection of Purchaser Facilities: In order to receive services from
Provider hereunder, Purchaser must establish dedicated DS-1 circuits between
Purchaser’s designated network and Provider’s dedicated network meet point
(“POP”), as specified in Exhibit A. Purchaser shall pay any installation costs
and continuing charges for circuits used to connect Purchaser to Provider’s POP
in compliance with network interface procedures.




12.

Termination:




12.1

Regulatory Changes: If the FCC, any state or other regulatory agency or court of
competent jurisdiction elects to implement or enforce a rule, regulation, law or
order which has the effect of cancelling, changing, or superseding any material
term or provision of this Agreement or rate charged (collectively "Regulatory
Requirement"), then this Agreement shall be deemed modified in such a way as the
parties mutually agree is consistent with the form, intent, and purpose of this
Agreement and as is necessary to comply with such Regulatory Requirement. Should
the parties not be able to agree on modifications necessary to comply with a
Regulatory Requirement within thirty (30) days after the Regulatory Requirement
is implemented or enforced, then upon written notice either party may, to the
extent practicable, terminate that portion of this Agreement impacted .by the
Regulatory Requirement enforcement.




12.2

Non-Payment: If Payment has not been received by the Due Date, for all charges
(including transmission charges, service charges, and monthly fixed charges, if
any) billed to Purchaser, then Provider may, at its sole discretion and with ten
(10) days prior written notice to Purchaser, terminate transmission services
and/or this Agreement in part or in whole.

 

12.3

Corporate Dissolution: Either party may terminate this Agreement in the event
the other party makes an arrangement or composition with its creditors
generally, or makes an application to a court of competent jurisdiction for
protection from its creditors generally or a bankruptcy order is made against
the other party, or a resolution is passed by it for its winding up, a court of
competent jurisdiction makes an order for its winding-up or dissolution, an
administration order is made in relation to it, or a receiver is appointed over
(or an encumbrance takes possession of or sells) any of its assets.




12.4

Breach of Agreement: In the event of a breach of any material term or condition
of this

Agreement by a party (other than failure to pay which is covered under
Section12.2 above or failure to provide additional security which is covered
under Section 3 above), the other party may terminate this Agreement upon thirty
(30) days written notice, unless the breaching party cures the breach during the
thirty (30) day period.




12.4.1

Upon any material breach by Purchaser after expiration of all applicable notice
and cure periods, Provider may at its sole option do any or all of the
following:




(I)

cease accepting traffic;

(II)

cease all electronically and manually generated information ahnd reports;

(III)

draw on any letter of credit, security deposit, or other assurance of payment
and enforce interest provided by Purchaser;

(IV)    terminate this Agreement and services without liability to Provider

(V)  pursue such other legal or equitable remedy or relief as may be
appropriate.




12.5

Network Protection: In the event Purchaser's service traffic volumes (or traffic
distribution patterns to individual cities and countries) results in a lower
than industry standard completion rate, severely abnormal or disproportionate
distribution of traffic by city, or other similar abnormality, which adversely
affects the Provider network (including, but not limited to looping situations
where Purchaser's traffic is delivered by Provider to another carrier for
termination and ultimately returned to Provider), Provider reserves the right to
block and refuse to accept such adverse traffic at any time, with prompt notice
as soon as possible thereafter.




13.

No Warranties: PROVIDER SHALL USE REASONABLE EFFORTS TO PROVIDE
TELECOMMUNICATION SERVICES TO PURCHASER; HOWEVER, PROVIDER MAKES NO WARRANTY,
EXPRESS OR IMPLIED, WITH RESPECT TO THE TRANSMISSION SERVICES PROVIDED HEREUNDER
AND EXPRESSLY DISCLAIMS ANY WARRANTY OF MERCHANTABLILTY, DESCRIPTION, OR FITNESS
FOR ANY PARTICULAR PURPOSE OR FUNCTION.




14.

Waiver of Liability: As a material inducement for Provider to provide the
services hereunder at the prices stated, Purchaser agrees that Provider shall in
no event be liable to Purchaser or Purchaser's own customers for any loss,
expense, or damage for (i) loss of revenue, profits, savings, business, or
goodwill, and (ii) exemplary, proximate, consequential, or incidental damages
and expenses of any type or nature on account of any breach or default
thereunder by Provider or on account of the use or nonuse or the services.




15.

Indemnity: Purchaser shall indemnify and hold harmless Provider, its
stockholders, officers, directors, employees, and agents from any and all loss,
cost, damage, expense, or liability, including without limitation, court costs
and reasonable attorneys' fees, arising out of in whole or in part, directly or
indirectly, the installation, hook-up, maintenance, service, or trouble-shooting
of the transmission services described in this Agreement, including any
interruption of transmission service to Purchaser, its employees, agents, and
customers, except when caused by the gross negligence or willful misconduct by
the Provider or the intentional violations of any applicable law or governmental
regulation by Provider.




16.

Provision of Information and Confidentiality:




16.1

Each party undertakes to the other to promptly provide all information and
assistance, which the other may reasonably require to enable it to perform its
obligations under this Agreement.




16.2

Subject to sub-Section 15.3, each party undertakes to the other that it will
treat as confidential, and will use its reasonable endeavors to procure that its
directors, employees, professional advisers and agents will treat as
confidential, the terms and conditions of this Agreement, as well as all data,
summaries, rates, reports, or information of all kinds and all other
confidential information whether of a technical or business nature or otherwise
relating in any manner to the business or affairs of the other party, which it
may receive in connection with this Agreement, and will not (and will use its
reasonable endeavors to procure that its directors,. employees, professional
advisers and agents will not) disclose or use such information other than
strictly for the purposes of this Agreement, except with the written permission
of the other party.




16.3

The provisions of sub-Section 16.2 shall not apply to information held by a
party which:




16,3.1

is in or comes into the public domain other than by breach of this Agreement;




16.3.2

is obtained by that party from a third party who has the right to disclose it;










16.3.3

is or has been independently generated by the that party (but not including data
generated by that party about calls handed over by the other party); or




16:3.4

is in the possession of or is known to that party prior to the date of this
Agreement, to the extent that party is not bound by any confidentiality
obligation in respect of such information to the other party.




16.4

The following disclosures by either party shall not constitute a breach of
sub-Section 16.2:




16.4.1

a disclosure of information necessary to comply with any law or the valid order
of a court of competent jurisdiction or the regulation or request of any
governmental or other regulatory authority or agency, provided that the party
disclosing the information shall request confidential treatment of such
information by the third party to which .it is disclosed;




16.4.2

a disclosure of information to a party's auditors and/or other professional
advisors, or as part of its normal reporting or review procedure to its parent
company, members, or partners, as the case may be, provided that the party
disclosing the information will endeavor to procure that its auditors,
professional advisors, parent company, members, and partners will also treat
such information as confidential;




16.4.3

a disclosure of information made in order to enforce its rights under this
Agreement;




16.4.4

a disclosure made to a financial institution, lender of funds, or financial
advisor where such disclosure is required as part of an arrangement for the
financing or refinancing of such party; provided, however, that before making
any disclosure pursuant to this sub-Section 16.4, the recipient party agrees
that it will provide the disclosing party with prompt written notice so that the
disclosing party has the opportunity to pursue Its legal and equitable remedies
regarding potential disclosure.




16.5

On termination of this Agreement for whatever reason, the recipient party shall
return to the disclosing party (or, at the discretion of the disclosing party,
destroy) all copies of confidential information of the other party, which it has
in its possession. The provisions of this Section 16 shall survive the
termination or expiry of this Agreement for any reason whatsoever.




17.

No Agency: Neither party is authorized to act as an agent for or legal
representative of the other party, and neither party shall have the authority to
assume or create any obligation on behalf of, or in the name of, or binding upon
the other party.




18.

Force Majeure: The parties' obligations under this Agreement are subject to, and
neither party shall be liable for (except for the obligation to pay money by
Purchaser): delays, failures to perform, damages, losses or obstruction, or
malfunction of any equipment or any consequence thereof caused or occasioned by,
or due to fire, flood, water, the elements, labor disputes or shortages, utility
curtailments, power failures, explosion, civil disturbances, governmental
actions, shortages of equipment or supplies, unavailability of transportation,
acts or omissions of third parties, or any other cause beyond the party's
reasonable control. Purchaser shall not represent that Provider is responsible
for the type or quality of Purchaser's services to its customers.




19.

No. Waiver: The failure of either party to enforce or insist upon compliance
with any of the provisions of this Agreement or the waiver thereof, in any
instance, shall not be construed as a general waiver or relinquishment of any
other provision of this Agreement.




20.

Binding Effect: This Agreement shall be binding upon and inure to the benefit of
the parties' hereto and their respective heirs, successors, and assigns.




21.

No Assignment: Neither party shall voluntarily or by operation of law assign,
transfer, license, or otherwise transfer all or any part of its right, duties,
or other interest in the Agreement or the proceeds thereof (collectively,
"Assignment”), without the other party's prior written consent, which consent
shall not be unreasonably withheld or delayed. Any attempt to make an Assignment
in violation of this provision shall be null and void. Purchaser and Provider
shall provide written notice to the other of any change in ownership or control.
Either party's failure to comply with the assignment provisions, as contained in
this paragraph, shall give the other, at its sole discretion, the option to
either accept the others assignee or terminate this Agreement. No assignment
shall release the other of its obligations hereunder.




Notwithstanding anything to the contrary contained in the foregoing, Purchaser
may assign this Agreement without Provider's consent to an entity which
Purchaser controls, is controlled by, or under common control with, or to any
entity, which acquires or succeeds to all or substantially all of the business
or assets of Purchaser by consolidation or merger. This Agreement shall be
binding on the parties and their respective permitted successors and assigns.




22.

Amendment: This Agreement may not be amended, except by an instrument in writing
executed by the parties. The acknowledgment or acceptance hereto shall effect no
modification or amendment by either party of any Purchaser order, sales
acknowledgment, or other similar form from the other party.




23.

Merger: This Agreement (including its Exhibits) supersedes and merges all prior
agreements, promises, understandings, statements, representations, warranties,
indemnities, and covenants, and all inducements to the making of this Agreement
relied upon by either party herein, whether written or oral, and embodies the
parties' complete and entire agreement with respect to the subject matter
hereof. No statement or agreement, oral or written, made before the execution of
this Agreement, shall vary or modify the written terms hereof in any way
whatsoever.




24.

Interpretation: The words and phrases used herein shall have the meaning
generally understood in the telecommunications industry. This Agreement shall be
construed in accordance with its fair meaning and not for or against either
party that may have drafted this Agreement




25.

Third Party Beneficiaries/Parties in Interest: This Agreement has been made and
is made solely for the benefit of the Provider and Purchaser, and their
respective successors and permitted assigns. Nothing in this Agreement is
intended to confer any rights/remedies under or by reason of this Agreement on
any third party.




26.

Representation of Authority: Each party represents and warrants to the other
that the execution and delivery of this Agreement and the performance of such
party's obligations hereunder have been duly authorized and that the Agreement
is a valid and legal agreement binding on such parties and enforceable in
accordance with its terms.




27.

Further Assurances: The parties shall, at their own cost and expense, execute
and deliver such further documents and instruments and shall take such other
actions as may be reasonably required or appropriate to carry out the intent and
purposes of this Agreement.




28.

Governing Law: This Agreement shall be in all respects, governed by and
construed and enforced in accordance with the laws of the State of New York,
including all matters of construction, validity, and performance.




29,

Counterparts: This Agreement may be executed in several counterparts, each of
which shall constitute an original, but all of which shall constitute one and
the same instrument.


 

30.

Notices: All notices, demands, requests and other communications required or
permitted hereunder shall be in writing and shall be deemed to be delivered on
the earlier of: (a) the date of actual receipt; (b) three days after the date of
mailing by certified or registered mail, duly addressed and with proper pre-paid
postage, with return receipt requested to the last known place of business of
either Party; or (c) the day after being sent via a nationally recognized
overnight courier service such as Federal Express. Notices will be delivered as
follows:




Provider:

Purchaser:




420 Lexington Avenue, Suite 518

____________________________

New York, NY 10170

 

Attn: Sales Dept.

Attn: ________________________

Phone: 212-972-2000

Phone: ______________________

Fax: 212-972-7884

Fax: ________________________







IN WITNESS HEREOF, the parties have executed this Agreement as of the day and
year first written above.







Fusion Telecommunications International, Inc.

T-Systems USA




By: /s/ JOSEPH M. TROCHE

By: /s/ KEVIN B. MULHOLLAND




Title: Senior VP Sales

Title: Senior Vice President









